Case

Oo oo ~s HD Tr FB WY Bw —

NM Ww Ww bo BO BD BRD ORD OR me ee
oOo ~} OHO Ut SB WwW NY SH OO Oo OH HS DH tH FP WY KH — S&S

 

 

CHARLES H, HORN (SBN 63361)
CARLA MENINSKY (SBN 233470)
LECLAIRRYAN, LLP

44 Montgomery Street, Thirty-first Floor
San Francisco, CA 94104

Telephone: (415) 391-7111

Facsimile: (415) 391-8766

Attorneys for Defendant
BRAINFM, INC.

2.19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 1lof23 Page ID#:34

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

BRIANNA RIVERA, individually and
on behalf of all others similarly situated,

Plaintiff,
Vs.

BRAINEM, INC., a Delaware ;
corporation and DOES 1-10, inclusive,

Defendants.

 

 

Case No.: 2:19-ev-1217-R-GJS

DEFENDANT BRAINEM, INC.'S
NOTICE OF MOTION AND
MOTION TO DISMISS FOR
FAILURE TO STATE A CLAIM
GRANTED (FRCP S12(b\());
MEMORANDUM OF POINTS
AND AUTHORITIES IN
SUPPORT THEREOF

DATE: May 6, 2019

TIME: 10:00 a.m.

PLACE: Courtroom 880, 8th Floor
Assigned to Hon. Manuel L. Real

Complaint Filed: February!9, 2019

 

DEFENDANT BRAINFM, INC.'S MOTION TO DISMISS

9fA1460071 |

 
Case 2:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 2 of 23 Page ID #:35

Oo co s DH A SF WwW WY —

hme NM BP FP Bo BRD ORD BRO Om ee
1 A wn F&F WH NY SK Oo HO Dna HD wr fF WwW NH — &

bo
oo

Table of Contents
Page
| NOTICE OF MOTION AND MOTION ....00.. ee eeceeseeesseeseeseesecesecssseeersenseseessesavens 1
MEMORANDUM OF POINTS AND AUTHORITIES .......cssccsscsesseseseesceesseneees 4
1. INTRODUCTION. ......ccccccccssscstssesssesessssesecssesssacsassersasersnessasssenseravesenssnesssasoes 4
Tl. FACTUAL ALLEGATIONS oes sssceerccevecsssenscseressecssssessesssseesssnsves 4
TIT. LEGAL STANDARD... ccc ccsceseseceeesensecneessenevscssavecesensasssenenessessevassuenaves 5
TV, ARGUMENT ....00...ccscsecsscrestesessscssscosesccsscacsesscnavsenessasassnsassesnseesnsseserseseeses 7
A. Plaintiff Cannot Bring A Direct Claim Under the APRL ................04 7
l. The Express Language of the APRL Affords No Private
Right of Action... ccsscsssresserssesssessssseserscesesessesetenssensvesesessees 7
2. Legislative History As Well As the Express Language of the
UCL Demonstrates Legislative Intent to Provide A Remedy
For the APRL oo... cccccsectesessesersccrsessessscessressrsrssssnsssresnaesnssersens 9
B. Plaintiff's APRL Causes of Action Fail To Show Code Violations
By Defendant .....0.... cc cesccscenecrscesserscsenscseessseesssesrsssesseeesesasusensusesseneaes 10
C. Plaintiff Fails to State a UCL Cause of Action 0... seeeeeeeeeees 12
1. Plaintiff Lacks Standing to Bring a UCL Cause of Action...... 12
2. Plaintiff cannot State an Unlawful UCL Claim Because She
Cannot Allege Facts Establishing a Violation of the APRL.... 14
3. Plaintiff cannot State an Unfair UCL Claim Because She
Cannot Allege Facts Establishing a Violation of the APRL.... 14
D. Plaintiff Fails to State Facts to Support Recovery of Attorney’s
Fees Under Calif. Civ. Proc. Code 8 1021.5 sasegececeaeecseeesseestsessasenaeenas 15
V. CONCLUSION 1... eee eeeeseesssesssessencssesensesecsessesassecnssneseseanseeavsceeseeneeseneneess 16

 

i

 

QNATAG9I1 1

DEFENDANT BRAINFM, INC.'S MOTION TO DISMISS

 
Case

wow co ms BA tr DB WW NN —

Nm NY BM BH BY KR DD RD ORD RO i SS i ee
oo ~~ OO UB WwW NK OF OO wma as Dn FH FP WY NH |

 

2:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 3 of 23 Page ID #:36

Table of Authorities

Cases
Ascon Props, Inc. v. Mobil Oil Co.,

866 F.2d 1149 (9th Cir. 1989) oc ecccssscerssereeresscssessssenscsssessssesensensssvarseesenserees 6
Ashcroft yi A bal,

556 62 (2009) Lscceasecessseseecsssassesesessceecsenscssaeceessesssseasusesseseasssveusseesssscensens 6, 10
halvons v. “Pacifi ifica Police Dept

901 F.2d 696 (9th Cir, 1988)” bevevesecevecereressereesauacaeessesscssesavassessassevssaesseseensansesecesnensss 6
Bell Atlantic Corp. v. Twombly,

550 U.S. 544 007) sucuanennanceegecsccseeceeeeeseceesecsstersesersenctsnscesescsceaerssecessseeseceeerensenvesess 6
Berryman v. Merit Prope rip Management, Inc.

152 Cal. App.4th 1544 (2007) oe ecssceneccsevssesecssssssevessersesssseressssvsnssseserenesse 14

Cant v. Liberty Mut. Ins. Co.,

80 F.3d 336 (9th Cir, 1996). buceussecenessecesesecaccacesesscsecevesedevevssussscssssuecuscsseseceuacesssesaees 6
Cali ifornians for Disability Rights v. Mervyn’s , LLC,

Cal ans Lor (2006) iy hoses 5 sesesneseceeees my cuvuanscaceasecescecsessgeucsecessueceuecssenseuscutcesssenes 13

Cel. Tech Comms, Inc. v. Los Angeles Cellular Tel. Co.,

20 Cal.4th 163 (1999) oo. eessccessecssssescssessersersasensscseesraceraserasenssassenseness 12,15
Children & Families Com. of Fresno County v. Brown,

228 Cal. App.4th 45 (2014) ooo eee esceeessesseseeseseassecsenseeseasensesseseressneseesersnssrees 16
Graham v. Bank o of America, N.A.,

226 Cal. 4th 594 (2014) we essceenessesrsseessesesesetsesssseessserserseeesaserassseseasnseene 12, 15
Hambrick v. Healthcare Partners Med.Grp., Inc.,

238 Cal.App.4th 124 (2015) oo. cscsssecesscssssesscssecsssseesssensersensnecsssnereesseseesserenes 12
Intri-Plex Techs. v. Crest Group, Inc.,

499 F.3d 1048 oe Cir. 2007) oo... cccssscesssssscscecesessssccscccccssssssssscssscscsssccaccsseasseesscess 6
Kwikset Cor, IP. Vv. Ct,

51 Cal. 4t Ore 011). duceacceccccccccecececcersscdeevsssessssvssusussususssususensansusnserssesseseseeessenenes 13
Luv. Hawaiian Gardens Casino, Inc.,

50 Cal. 4 592 (2010) wu... ce eeeesccessssenerscsersessasenseaevsnsessesetscssessesserssarsererssseasseavags 7
Nelson v. Pearson Ford Co.,

186 Cal. APP: Ath 983 (2010) vc eeesessesceeseesseeresersssecsessereseeeesssesssssesssssnsssnsaeens 12
Noe v. Si, p. Ct

237 Ca App Ath 316 (2015)... eessesesseseeseeseeecseesersereaseensessesseessessseenesensssesensssonres 7
Robins v. Spokeo, Inc.,

867 F.3d 1108 (9th Cir. 2O17) ..cecsscsscsescsseesscseessccescrsnssonersetessenaseesssseesseesseeaeeneeses 13
Spokeo, Ine. v. Robins,

136 S.Ct. 1540 (2016)... eesessceseecseesrsseneesnessnessseeseseesesseessssessseseseasssesveaseesnese 13
Zhang v. Superior Court,

57 Cal.4th 364 (2013) vc cccessecscsssesrecsssecnesersesaserssesnesscesseesseeseesseesseavareaeens 12, 14
Rules
Fed. R. Civ. P. 12(D)(6) 0... cceccscesceeseecceresceereersseseesetaeseesseseesesscessnssarscesonaseessenevereasoes 5
Fed. R. Civ. P. 8(A)(2) vo... essscsseesessesrssssessssecessseessssesescsassarseserssnacseseessescseueseneneeses 11

li

 

DEFENDANT BRAINFM, INC.'S MOTION TO DISMISS

GNATAQOFT T

 
Case

oO wo ~~) Qa wor fh We WN —

NM PO MP Bw BP BP BO Re RDO Ol
os ON Um SlUlUwGULUDN Uhre lc OlUlUlCUCOOUClClCOUl SONOS RU LN Ol CG

 

 

 

:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 4of 23 Page ID #:37

Statutes
Cal. Bus, & Prof. Code § 17602(a) ............csscecsscsssecseresseverrerssssvassessseneessnacaseasscasenaas 8
Cal. Bus, & Prof. Code 17204........ccccccssscccssecesccssersesevsesessessesnsnsecsusesssecsuvecesssesrersrsee 7
Cal. Bus. & Prof. Code § 17200 ..........cccssssseccssensseesssceecsessnnseceseeceesssceetsesnssessenssesees 12
Cal. Bus. & Prof. Code § 17204 ..........ccccssscssccssesseserscsesessecssssaceescssassacseesenseasenges 13
Cal. Bus. & Prof. Code § 17604... cecsccsscssescensecereerseesscerereeessersrasesseessasernereneoes 16
Cal. Bus., & Prof. Code § 17602(a)(1)..... cs esssssscscenccssscssesesessesssessnsesasesaseteseneseets 10
Cal. Bus., & Prof. Code § 17602(a)(2).........:csscccssseseeseceressectecereecetaterssseseaserevaressens 11
Cal. Bus., & Prof. Code § 17602(b). ..........cccsssccsssccssssessesessseesscssccenseetseeesseneessonarons 12
Other Authorities
Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1216
(3d ed. 2004) oo. ecesesssesscessescessseessecseesserssessescssssnsssessessessseseseesssaceseeeacsesessnesagees 6
Prop. 64, § 1, subd. (€) (2004)... eee eeeeeesneeneeessssecnessssessssesssssneveesssesussessesenenes 13
ae judiciary Committee, Bill Analysis of Sen. Bill No. 340 (2009-2010 Reg. ;
QSS,) cesccscsesseesssserseestvsnsessseceensesseesneesaceegeeseeesaceateeceseesseserseseaseeeseresdassessesesdsnesesaees

iii

 

DEFENDANT BRAINFM, INC.'S MOTION TO DISMISS

OATAGOTT |

 
Case

oOo AO SN HD WH SF WwW LP —

Mm Mw NH BW BR DD BD ORD ORO et eS eS
co sn DH th SB WH NY KH CO OO oOo HK OHO tr BR YS HS CS

2:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 5of23 Page ID #:38

NOTICE OF MOTION AND MOTION

TO THE COURT, AND TO ALL PARTIES AND THEIR ATTORNEYS
OF RECORD:

PLEASE TAKE NOTICE THAT on May 6, 2019 at 10:00 a.m., or as soon
thereafter as the matter be heard in the above-entitled court, located at Roybal
Federal Building and U.S. Courthouse, 255 East Temple Street, Los Angeles, CA
90012, Courtroom 880, 8th Floor, Defendant BrainFM, Inc. (“Defendant”), will
and hereby does move the Court to dismiss this action or certain portions of this
action pursuant to Federal Rule of Civil Procedure (“FRCP”) section 12(b)(6).

The Court should grant the relief on the grounds that:

1. The first cause of action for FAILURE TO PRESENT AUTOMATIVE
RENEWAL OFFER TERMS FOR CONTINUOUS SERVICE OFFER
TERMS CLEARLY AND CONSPICUOUSLY AND IN VISUAL,[sic]
PROXIMITY TO THE REQUEST FOR CONSENT OFFER (CAL.
BUS. & PROF. CODE§ 17602(a)(1) fails to state facts sufficient to
constitute a cause of action against Defendant.

2. The first cause of action for FAILURE TO PRESENT AUTOMATIVE
RENEWAL OFFER TERMS FOR CONTINUOUS SERVICE OFFER
TERMS CLEARLY AND CONSPICUOUSLY AND EN VISUAL [sic]
PROXIMITY TO THE REQUEST FOR CONSENT OFFER (CAL.
BUS, & PROF. CODE§ 17602(a)(1) is vague and ambiguous.

3. The second cause of action for FAILURE TO OBTAIN CONSUMER”S
AFFIRMATIVE CONSENT BEFORE THE SUBSRIPTION IS
FULFILLED (CAL BUS. & PROF.CODE §§ 17602(a)(2) and 17603)
fails to state facts sufficient to constitute a cause of action against
Defendant.

4, The second cause of action for FAILURE TO OBTAIN CONSUMER”S
AFFIRMATIVE CONSENT BEFORE THE SUBSRIPTION IS

1

 

 

 

DEFENDANT BRAINFM, INC.'S MOTION TO DISMISS

ONAIKOGIT I

 
Case

Oo fo Ss) A tw Fe WY WB —

Mm NY NN BH WN WH WN KV NYO =| | =| SS SF OS OO Sl Eh hl
ao ~~ ONO Uh Rh WY KS CS OO OO HSH KH tO BR WY NYS OS

 

 

 

QNK1A9991 |

2:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 6of 23 Page ID #:39

FULFILLED (CAL BUS. & PROF.CODE §§ 17602(a)(2) and 17603) is
vague and ambiguous.

The third cause of action for FAILURE TO PROVIDE
ACKNOWLEDGMENT WITH AUTOMATIC RENEWAL TERMS
AND INFORMATION REGARDING CANCELLATION POLICY
(CAL. BUS. & PROF.CODE §§ 17602(a)(2) and 17602(b)) fails to state
facts sufficient to constitute a cause of action against Defendant.

The third cause of action for FAILURE TO PROVIDE
ACKNOWLEDGMENT WITH AUTOMATIC RENEWAL TERMS
AND INFORMATION REGARDING CANCELLATION POLICY
(CAL. BUS. & PROF.CODE §§ 17602(a)(2) and 17602(b)) is vague and
ambiguous.

The fourth cause of action FOR VIOLATION OF THE UNFAIR
COMPETITION LAW (CAL. BUS. & PROF.CODE§ 17200 et. seq,)
fails to state facts sufficient to constitute a cause of action against

Defendant.

This motion is based on the following arguments, which are detailed in the
Memorandum of Points and Authorities below:

l.

California’s Automatic Purchase Renewals Law (“APRL”) provides no
private right of action. Therefore, Plaintiff is precluded from bringing her
three causes of action for “VIOLATIONS OF CALIFORNIA’S
AUTOMATIC RENEWAL LAW (BUSINESS AND PROFESSIONS
CODE §§17600-17604). Furthermore, Plaintiff has failed to allege facts
to show the Defendant has violated the provisions of CALIFORNIA’S
AUTOMATIC RENEWAL LAW (BUSINESS AND PROFESSIONS
CODE §§17600-17604).

. Plaintiff's Unfair Competition Law (“UCL”) cause of action fails because

Plaintiff has not sufficiently alleged she has suffered a concrete injury in

2
DEFENDANT BRAINFM, INC.'S MOTION TO DISMISS

 
Case 2:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 7 of 23 Page ID #:40

Oo oF +s HD WH fF WY LP

mM NM YY BB NY NN WY NS] =| FSF ES FE OE ESE hl eh lh Se
co ~~ KN tN OB Ow OUND Ul S| lUOlUlUlUCOllCOCMOO MSOC OC BUN

—

 

 

fact and a loss of money or property caused by Defendant’s wrongdoing.
Therefore, Plaintiff lacks standing to bring a UCL claim. Furthermore,
Plaintiff has failed to allege facts to show the Defendant has committed
unfair or unlawful acts in violation of the UCL.
The motion will be based on the Notice of Motion and Motion, the
Memorandum of Points and Authorities set forth below, on the pleadings and
papers filed in this matter and on any and all argument and evidence provided in

support and/or in opposition, and at the hearing hereon.

Respectfully submitted,

DATED: March 14, 2019 LECLAIRRYAN, LLP

By: _/s Carla Meninsky

 

CHARLES H. HORN
CARLA MENINSKY

Attorneys for Defendant
BRAINEM, INC.

3
DEFENDANT BRAINFM, INC.'S MOTION TO DISMISS

ONA149071 |

 
Case

on OHO Uh He WY BH

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

2:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 8 of 23 Page ID #:41

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION

Plaintiff Brianna Rivera (“Plaintiff”) claims to have been harmed by
purportedly subscribing to one of Defendant BrainFM, Inc’s subscription services.
However, her boilerplate complaint lacks the basic facts to describe how she was
harmed or how Defendant’s actions caused her harm. Instead, she relies on
conclusory allegations of technical violations of California’s Automatic Purchase
Renewals Law (“APRL”), without providing any substance to her claims
demonstrating Defendant’s alleged non-compliance. Plaintiff brings her actions
under the APRL and California’s Unfair Competition Law (“UCL”).

Plaintiff's APRL claims must be dismissed, because the APRL does not
provide a private right of action. Nor are her APRL claims capable of being
amended to state a cause of action. Plaintiffs UCL claim must be dismissed
because she can show no concrete injury in fact or any monetary or property loss,
and therefore she lacks standing to bring a claim in either an individual or
representative capacity.

Hi. FACTUAL ALLEGATIONS

Plaintiff makes the following factual allegations in her complaint. The few
facts that are set forth in the complaint are confusing and contradictory, indicating
that this is a boilerplate complaint. Defendant makes no concession as to the
accuracy of the allegations, but merely repeats the allegations for completeness.

Plaintiff claims to have at some point purchased a “subscription plan” from
Defendant. The subscription plan that Plaintiff purchased is undefined as to
renewal terms or renewal period, but Plaintiff first asserts that the subscription she
purchased was for ready-made meals and related products. She later states that
Defendant offers music streaming and related products. Plaintiff alleges that her
purchase was made during a “Class Period,” but fails to state whether the purchase

was made before or after the APRL went into effect, as the term “Class Period,” is

4

 

DEFENDANT BRAINFM, INC.'S MOTION TO DISMISS

SNALAGOTE 1

 
Case

co OU oO HI HO HH FF WwW NN

NM ww PB WR OR ORD ORD
co Ss DN Uw UB OUlwDLUL Ure UW OUlUlUlCUCCO lOLUCULUA ON eC DOW a

2:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 9of 23 Page ID #:42

undefined. The complaint does incorporate an image of an unauthenticated email

acknowledgement purportedly from Defendant to Plaintiff, which she appears to

 

have received after her purchase was made and which she retained, indicating that
Plaintiff's purchase was made on May 25, 2018 and providing an electronic link to
her new account.

Plaintiff incorporates an image of what appears to be a partial screen shot of
Defendant’s webpage for its offers, which shows options for either of two renewal
subscriptions or a non-subscription option. Each option shows the cost and length
of the renewal period. The text setting out the renewal terms states in a clear,
conspicuous manner, “GET IT MONTHLY,” “GET IT YEARLY, GET IT
FOREVER.” Plaintiff incorporates a second image of what appears to be a partial
screen shot of Defendant’s webpage for the offer once it is selected by a potential
subscriber.

Plaintiff concedes that Defendant’s website “mentions” cancellation of

purchases before any buyer “finalizes a purchase” of an automatic renewal

| subscription, but fails to define what is lacking that prevents it from being a “full”

cancellation policy. And even though there is an additional! page the buyer must
click through which contains this notice of rights of cancellation before s/he is able
to finalize the purchase, Plaintiff fails to assert why it is insufficient to qualify as an

affirmative consent to the purchase of an automatic renewal subscription. Plaintiff

demonstrates that she received an acknowledgement from Defendant of her

subscription purchase, which she was capable of retaining.

Finally, Plaintiff fails to state how she was harmed, how she suffered an
injury in fact, or whether she had any monetary or property loss from her purported
subscription for Defendant’s products and services.

Il. LEGAL STANDARD

| A Rule 12(b)(6) motion tests the legal sufficiency of the claims asserted in

the complaint. Dismissal under Rule 12(b)(6) is proper where there is either a

5

 

 

DEFENDANT BRAINFM, INC.'S MOTION TO DISMISS

QNATAGQIL 1

 
Case 2:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 10 of 23 Page ID #:43

oOo fo ~ DB tr SH WH PO —

NY NM NP WY VY BR BR ORD ORO eS OO SES OO ESO ee ee
oo ~~ OHO WH B&B WY HN KH OO OO OH DH ww FF WwW VY —- S&S

“lack of a cognizable theory,” or “the absence of sufficient facts alleged under a
cognizable legal theory.” Balisteri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th
Cir, 1988).

The court must accept all factual allegations pleaded in the complaint as true,
and construe them and draw al! reasonable inferences from them in favor of the
nonmoving party. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337-38 (9th Cir,
1996). The court need not, however, accept as true unreasonable inference or
conclusory legal allegations cast in the form of factual allegations. Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (“A court is not bound to accept as true a legal
conclusion couched as a factual allegation.” (quoting Twombly, 550 U.S. at 555)).
“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need
detailed factual allegations, a plaintiff's obligation to provide the grounds of his
entitlement to relief requires more than labels and conclusions, and a formulaic
recitation of the elements of a cause of action will not do.” Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 555 (2007) (internal citations and quotations omitted).
“Factual allegations must be enough to raise a right to relief above the speculative
level.” Twombly, 550 U.S. at 555 (citing 5 Charles Alan Wright & Arthur R.
Miller, Federal Practice and Procedure § 1216 (3d ed. 2004) (stating that the
pleading must contain something more than “a statement of facts that merely
creates a suspicion [of] a legally cognizable right of action.”)).

Dismissal without leave to amend is proper when it is clear that the
complaint cannot be saved by any amendment. Jntri—Plex Techs. v. Crest Group,
Inc., 499 F.3d 1048, 1056 (9th Cir. 2007); Ascon Props., Inc. v. Mobil Oil Co., 866
F.2d 1149, 1160 (9th Cir. 1989) (“Leave to amend a Motion to Dismiss should not

be granted where the amendment constitutes... an exercise in futility.”).

6

 

 

DEFENDANT BRAINFM, INC.’S MOTION TO DISMISS

941499711

 
Case 2:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 11 of 23 Page ID #:44

 

 

1] IV. ARGUMENT

2 A. Plaintiff Cannot Bring A Direct Claim Under the APRL

3 | Plaintiff brings her first three causes of action pursuant to California’s

4 || Automatic Purchase Renewals Law (“APRL”). But that statute does not create a

5 || private right of action and does not permit direct civil claims. Since Plaintiff's first

6 | three causes of action must, therefore, fail and cannot be amended to state a claim,

7 || they must be dismissed without leave to amend.

8 1. The Express Language of the APRL Affords No Private

9 | Right of Action
10 No private right of action exists under a California statute unless the
11 || California Legislature has manifested an intent to create one. Lu v. Hawaiian
12 || Gardens Casino, Inc., 50 Cal. 4 592, 596 (2010) (citations omitted). “Such
13 || legislative intent, if any, is revealed through the language of the statute and its
14 |) legislative history.” Jd. “[C]lear, unmistakable terms” in a statute “strongly and
15 || directly indicate” legislative intent to confer a private right of action. /d., at 597. If
16 || the statute does not contain such express language, “resort to legislative history is
17 || next in order.” Jd.
18 There is no explicit language in the APRL that authorizes a private right of
19 || action. Unlike the UCL, where the Legislature unambiguously vested a right to sue
20 || in those harmed by violations of the UCL: “[a]ctions for relief pursuant to this
21 || chapter shall be prosecuted exclusively in a court of competent jurisdiction...by a
22 || person who has suffered injury in fact and has lost money or property as a result of
23 || the unfair competition.” (Bus, & Prof. Code 17204), the language of the APRL
24 || shows no similar clear, unmistakable statutory terms which strongly and directly
25 || indicate legislative intent to confer a private right of action. Lu, 50 Cal. 4th at 597;
26 || see also Noe v. Sup. Ct., 237 Cal. App 4th 316, 337-39 (2015) (no private right of
27 || action created by Labor Code section that “describes the prohibited conduct” and
28 || “provides for a civil penalty [but] contains no language suggesting the penalty is

7
DEFENDANT BRAINEFM, INC.'S MOTION TO DISMISS

GNALAGQIT |

 
Case 2:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 12 of 23 Page ID #:45

Oo co SDA WH S&S Ww WH —

NM we NM KH PF PO VP NRO eR OSE OS le
Co ~~ OA th eB HW NK Oo CO wmW OHS HO rH OB Ow OY OC

 

recoverable directly by employees”).

The Legislature was capable of stating its clear intent, when it wanted to.
Section 17600 of the APRL states: “It is the intent of the Legislature to end the
practice of ongoing charging of consumer credit or debit cards or third party
payment accounts without the consumer’s explicit consent for ongoing shipments
of a product or ongoing deliveries of service.” Section 17602 is the operative
provision of the statute. It states that “[i]t shall be unlawful for any business that
makes an automatic renewal offer or continuous service offer to a consumer in this
state to” engage in a short enumerated list of practices:

(1)Failure to present automatic renewal terms in a clear and conspicuous

manner before the purchase is made;

(2) Failure to obtain affirmative assent to automatic renewal terms before
charging for payment;

(3) Failure to provide an acknowledgement that is capable of being retained,
that contains the renewal terms, cancellation policy, and information on
how to cancel.

Section 17602(a).

Section 17603 similarly does not contain language granting the purchaser a
direct right to bring an action under the APRL. Section 17603 is a limitation on the
provider of the goods or services if the provider fails to satisfy the requirement in
section 17602(a)(2) of obtaining affirmative consent prior to the purchase. In that
event, the statute precludes the provider from bringing a claim against the
purchaser seeking compensation for the goods or services already provided, by
deeming the already provided goods and services an “unconditional gift.”

The sole reference to remedies for failure to adhere to the practices listed in
Section 17602, is found in Section 17604. Section 17604 provides that violation of
the APRL is not a crime under Section 17534, but “all available civil remedies

under this article may be employed.” The reference to section 17534 is an

8
DEFENDANT BRAINFM, INC.'S MOTION TO DISMISS

ONK61699071 1

 
Case 2:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 13 of 23 Page ID #:46

co OU aoa NN HO UH Se WwW HN =

mM WN WN WN WP DP WH BH NY HK KF S| S| Se OS OO SOO Sle
ons DA HH FF WY NHN —&§ CO OO oO DID DH A Hh WY WO =

 

indication that the sole remedies for the APRL are preexisting and found elsewhere
in the Code, such as under the enforcement provisions of the UCL, sections 17200,
et. seq.
2. Legislative History As Well As the Express Language of the
UCL Demonstrates Legislative Intent to Provide A Remedy
For the APRL

The legislative history of the APRL demonstrates no different intent. The
Senate Judiciary Bill Analysis confirms that the Legislature intended that the only
remedies available under the bill were to be found under the UCL. See Senate
Judiciary Committee, Bill Analysis of Sen. Bill No. 340 (2009-2010 Reg. Sess,).
Nothing in the discussion indicates that the Legislature intended to create a new
private right of action for violations of the APRL.

In fact, the statutory structure indicates that the Legislature considered the
APRL as simply another aspect or prong of California’s UCL. Section 17200
expressly states that “unfair competition shall mean and include... any act
prohibited by Chapter | (commencing with section 17500),” which includes the
APRL. Section 17203 expressly provides for a private right to injunctive relief for
practices encompassed by section 17200’s definition of unfair competition.
However, section 17203 precludes a private individual from bringing representative
claims unless that person satisfies the standing requirement of section 17204. The
standing requirement sets a high bar, because not only does it require Article III
standing, but also requires a showing of economic harm. Sections 17204 (“Actions
for relief pursuant to this chapter shall be prosecuted exclusively ...by a person
who has suffered injury in fact and has lost money or property as a result of the
unfair competition.”).

Therefore, without a private right of action, Plaintiff's attempt to bring her

causes of action directly under the APRL must fail and must be dismissed.

9

 

 

DEFENDANT BRAINFM, INC.'S MOTION TO DISMISS

ONA1A9071 1

 
Case

oOo fo sSNA Ww f& We NN —

N NM WKH WKH WN NH NY BR RRR EE REE ESE ESE OO ESE ll el
oo ~~) HN th BO UH OY Ul —lUDOlULUlUCOCOUllLlUMDOULlUlUlU SOU es iN Dl

 

 

:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 14 of 23 Page ID #:47

B.  Plaintiff’s APRL Causes of Action Fail To Show Code Violations
By Defendant

Even if the Court were to find that the APRL does provide Plaintiff with a
direct right of action, Plaintiff's first three causes of action would still fail. The
allegations in the Complaint are too vague to give Defendant fair notice of what
Plaintiff's claims are and the grounds upon which they rest. FRCP 8(A)(2). For
each element of her claims, Plaintiff merely recites legal conclusions couched as a
factual allegations, which the Court is not required to hold to be true. Ashcroft, 556
USS. at 678.

Plaintiff's first cause of action makes the claim that Defendant violated
section 17602(a)(1) in the course of Plaintiff's purchase of Defendant’s online
music streaming products. Section 17602 requires notice of the automatic renewal
terms “before the subscription or purchasing agreement is fulfilled.” Section
17602(a)(1). It also requires that the terms are placed in visual proximity to the
request for consent to the offer.

Yet, Plaintiff admits she received notice of the automatic renewal terms and

 

the right to cancel the subscription before her subscription was fulfilled. Plaintiff
describes being taken to two different pages in making her purchase. The first page
showed the various options available to purchase, while the second page was
specific to the option she chose. The first partially captured screenshot displays the
terms of the automatic renewal options. The second partially captured screenshot
appears to display the terms of the specific option she chose. She admits that the
second page also contained both a request for her consent to the purchase of her
choice, as well as a notification of her right to cancel the subscription. Thus,
Plaintiff's description places the automatic renewal terms in the proximity of the
request for consent. Accordingly, Plaintiff has not demonstrated that Defendant
failed to comply with the terms of section 17602(a)(1).

Plaintiff's second cause of action rests on the text of section 17602(a)(2),

10

 

DEFENDANT BRAINFM, INC.'S MOTION TO DISMISS

ONA1A9091 1

 
Case 2:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 15 of 23 Page ID #:48

 

 

 

1 || which requires the seller to “first obtain[] affirmative consent to the agreement

2 || containing the automatic renewal offer terms” before charging for payment.

3 || Section 17602(a)(2). Again, Plaintiff admits that once she had accepted one of

4 || Defendant’s offers by clicking on a subscription option, Defendant’s website took

5 || her to a second page which indicated an agreement between her and Defendant to

6 || periodically receive her chosen option with its specific renewal terms and

7 || cancellation policy. Plaintiff concedes that the click on the subscription option did

8 || not result in an immediate charge to her credit or debit card, but instead the

9 || webpage required “prospective subscribers to finalize[] a purchase” before they
10 || could be charged. In other words, Defendant’s webpage seeks “affirmative
11 || consent” to the agreement containing the automatic renewal offer terms, before
12 || charging for payment. Accordingly, Plaintiff has not demonstrated that Defendant
13 || failed to comply with the terms of section 17602(a)(2).
14 Plaintiff's third cause of action rests on the text of section 17602(a)(3),
15 || which requires the seller to provide an acknowledgement that is capable of being
16 || retained by the purchaser and which contains the renewal offer terms, cancellation
17 | policy and information on how to cancel. Here Plaintiff displays the image of the
18 || email she purportedly received and which she was capable of retaining. The email
19 || contains an acknowledgement of her purchase and a link to her personal account
20 || with the renewal terms, cancellation policy and information on how to cancel her
21 || subscription. The link is an electronic address that serves as “a cost-effective, easy-
22 || to use mechanism for cancellation,” pursuant to section 17602(b). Accordingly,
23 || Plaintiff has not demonstrated that Defendant failed to comply with the terms of
24 || section 17602(a)(3) or 17602(b).
25 Because Plaintiff has failed to allege any facts sufficient to support a cause
26 || of action under the APRL, the Court should dismiss her three APRL causes of
27 || action.
28

11
DEFENDANT BRAINFM, INC.'S MOTION TO DISMISS

 

ONAIGOOTT 1

 
Case 2:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 16 of 23 Page ID #:49

 

 

 

 

l C. ‘Plaintiff Fails to State a UCL Cause of Action

2 The UCL “defines ‘unfair competition’ to include ‘any unlawful, unfair or

3 || fraudulent business act or practice.’ Cel-Tech Comms, Inc. v. Los Angeles Cellular

4 || Tel. Co., 20 Cal.4th 163, 180 (1999) (quoting Bus. & Prof. Code § 17200.)

5 || Because the UCL “is written in the disjunctive, it establishes three varieties of

6 || unfair competition—acts or practices which are unlawful, or unfair, or fraudulent. ”

7 || Cel-Tech, 20 Cal.4th at 180. While Plaintiff does not state a cause of action under

8 || any of the three varieties, Plaintiff states she brings her UCL cause of action

9 || pursuant to the “unlawful” and “unfair” prongs.
10 Remedies under the UCL, are limited to injunctive relief and restitution, not
11 || damages or attorney’s fees. Graham v. Bank of America, N.A., 226 Cal. 4th 594,
12 || 609-10 (2014). Further, “restitutionary or injunctive relief is not mandatory; rather,
13 || equitable considerations may guide the court's discretion in fashioning a remedy for
14 || a UCL violation.” Hambrick v. Healthcare Partners Med.Grp., Inc., 238
15 | Cal.App.4th 124, 156 (2015)(quoting Nelson v. Pearson Ford Co., 186 Cal.App.4th
16 | 983, 1015 (2010)). “The UCL does not require restitutionary or injunctive relief
17 || when an unfair business practice has been shown. Rather, it provides that the court
18 || ‘may make such orders or judgments ... as may be necessary to prevent the use or
19 | employment ... of any practice which constitutes unfair competition ... or as may be
20 || necessary to restore ... money or property.’” Jd. (quoting Zhang v. Superior Court,
21 || 57 Cal.4th 364, 371 (2013)). Because Plaintiff is not entitled to damages or
ae | attorney’s fees under the UCL, any prayers for relief for such remedies should be
23 || dismissed.
24 1. = Plaintiff Lacks Standing to Bring a UCL Cause of Action
25 The UCL was amended in 2004 to put an end to longstanding abuses of the
26 |) statute by “prohibit[ing] private attorneys from filing lawsuits for unfair
27 || competition where they have no client who has been injured in fact[.]”
28 || Californians for Disability Rights v. Mervyn’s , LLC, 39 Cal 4th 223, 228

12
DEFENDANT BRAINFM, INC.'S MOTION TO DISMISS

 

On6i 60071 1

 
Case 2:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 17 of 23 Page ID #:50

 

 

 

1 | (2006)(quoting Prop. 64, § 1, subd. (e) (2004). To that end, a private claim under
2 || the UCL may be brought only by a “person who has suffered injury in fact and has
3 || lost money or property as a result of the unfair competition.” Bus. & Prof. Code §
4 || 17204. This enhanced standing requirement serves to restrict UCL claims to those
5 || who can demonstrate that they suffered economic injury due to a defendant’s
6 || alleged wrongdoing. Kwikset Corp. v. Sup. Ct., 51 Cal. 4th 201, 322-23 (2011).
7 | Here, Plaintiff lacks standing to bring a UCL claim because she satisfies neither
8 || requirement. She has not alleged, and cannot, allege a concrete injury in fact and
9 || she has made no allegation that she suffered any economic loss.
10 The Supreme Court, in Spokeo, held that “[t]o establish injury in fact, a
11 || plaintiff must show that he or she suffered an invasion of a legally protected
12 | interest that is concrete and particularized and actual or imminent, not conjectural
13 || or hypothetical. Spokeo, Inc. v. Robins, 136 §.Ct. 1540, 1549 (2016) (internal
14 || quotations omitted). Allegations of a “bare procedural violation, divorced from any
15 || concrete harm,” is insufficient to satisfy the injury-in-fact requirement of Article
16 |] III. fd. at 1550 (“Article II standing requires a concrete injury even in the context
17 || of a statutory violation.”). “To establish such an injury, the plaintiff must allege a
18 || statutory violation that caused him to suffer some harm that “actually exist[s]” in
19 || the world; there must be an injury that is “real” and not “abstract” or merely
20 || “procedural.” In other words, even when a statute has allegedly been violated,
21 || Article ITI requires such violation to have caused some real—as opposed to purely
22 || legal—harm to the plaintiff.” Robins v. Spokeo, Inc., 867 F.3d 1108 (9th Cir. 2017)
23 || (quoting Spokeo, 136 S.Ct. at 1550).
24 Pursuant to her UCL claim, Plaintiff makes a conclusory allegation that she
25 || has suffered injury in fact simply from having purchased Defendant’s online
26 || products. Complaint, 15:13-16. Plaintiff's previous allegations as to Defendant’s
27 || statutory violations lack merit. See discussion supra, section III.B.
28 Nor has Plaintiff alleged any concrete harm in her complaint. She admits
13
DEFENDANT BRAINFM, INC.’S MOTION TO DISMISS

QNnA1ANGTT |

 
Case 2:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 18 of 23 Page ID #:51

 

 

1 || that she purchased Defendant’s products for personal, family or home use. She
2 || makes no allegations that Defendant owes her money because it failed to provide
3 || the products and services to which she subscribed or that she was unable to cancel
4 || her subscription when she desired. She makes no allegations that Defendant’s
> || services have led in any way to unwanted charges. Further, Plaintiff has shown
6 || that she cannot satisfy the section 17603 provision that would turn the deliveries of
7 || Defendant’s products and services into an unconditional gift, because she admits
8 || Defendant’s website requires a purchaser to affirmatively finalize their purchase of
9 || an automatic renewal subscription before being charged for payment. Therefore, as
10 || Plaintiff cannot establish she has standing to bring her UCL cause of action, it must
11 || be dismissed with prejudice.
12 2. _— Plaintiff cannot State an Unlawful UCL Claim Because She
13 Cannot Allege Facts Establishing a Violation of the APRL.
14 Even, assuming the Defendant is found to have technically violated some
15 || procedural aspect of the APRL—which Defendant claims it has not—such that the
16 || Court were to hold gives Plaintiff standing, Plaintiff's factual allegations do not
17 || amount to a violation of the APRL.
18 “By proscribing ‘any unlawful’ business act or practice [citation], the UCL
19 || ‘borrows’ rules set out in other laws and makes violations of those rules
20 || independently actionable.” Jd. (citing Zhang, 57 Cal.4th at 370). A “violation of
21 || another law is a predicate for stating a cause of action under the UCL's unlawful
22 || prong.” /d. (citing Berryman v, Merit Property Management, Inc. 152 Cal.App.4th
23 || 1544, 1554 (2007). Here, again, the only law that Plaintiff alleges Defendant
24 || violated is the APRL. As previously discussed in Section III.B. of this motion
25 || Plaintiff's factual allegations do not amount to a violation of the APRL.
26 3. Plaintiff cannot State an Unfair UCL Claim Because She
27 Cannot Allege Facts Establishing a Violation of the APRL.
28 The same is true of the “unfair” prong of the UCL. Prior to the California
14
DEFENDANT BRAINFM, INC.'S MOTION TO DISMISS

94140071 |

 
Case 2:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 19 of 23 Page ID #:52

Oo fo NSN DH th RHR WY NS

oo ~~] ON tn ay laa ro — So Oo oo ~~] an LA - wa ho — So

Supreme Court decision in Ce/—Tech, California courts defined “unfair” as a
practice that offends public policy or “is immoral, unethical, oppressive,
unscrupulous or substantially injurious to consumers” or required courts to “weigh
the utility of the defendant's conduct against the gravity of the harm to the alleged
victim.” Cel—Tech, 20 Cal.4th at 184-185. In deciding that the prior definition
was too vague, the Cel—Tech court concluded the unfair prong must require the
alleged public policy violation be “tethered to specific constitutional, statutory, or
regulatory provisions.” Graham, 226 Cal. 4th at 612 (quoting Ce/—Tech, 20
Cal.4th, at 186-187).

Here, the only predicate law that Plaintiff appears to be focused on in her
Complaint is the APRL. And, while it is not clear if Plaintiff is making the claim
that Defendant has violated the public policy of the APRL, section 17600 of the
APRL clearly states the public policy to be “to end the practice of ongoing
charging of consumer credit or debit cards ... without the consumer’s explicit
consent for ongoing shipments of a product or ongoing deliveries of service...”
Here, as discussed in detail above, Plaintiff has failed to show that Defendant did
not obtain her consent to the ongoing subscription to Defendant’s products and
services, before charging her for payment.

Since the UCL requires sufficient pleading of a predicate violation in order
to bring a viable UCL claim, and Plaintiff has shown she is unable to do so,
Plaintiff's UCL cause of action necessarily fails. Therefore, Plaintiff's UCL cause
of action must be dismissed.

D. ‘Plaintiff Fails to State Facts to Support Recovery of Attorney’s

Fees Under Calif. Civ. Proc. Code §1021.5

“[A]n award under Code of Civil Procedure section 1021.5 requires a

showing that (1) the litigation enforced an important right affecting the public

interest; (2) it conferred a significant benefit on the general public or a large class

15

 

 

DEFENDANT BRAINFM, INC.'S MOTION TO DISMISS

QNA1KOOFT 1

 
Case 2:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 20 of 23 Page ID #:53

co Ob SO Ss DO UA Fk WH LY —

mmm mmm pet
ao Ss HT tH hk WY Ne

 

nye NN YY NY YY NY KM NY NY =
ao ~s DA tw Hh WwW KH —- OD OE

 

of persons; and (3) the necessity and financial burden of private enforcement (or
enforcement by one public entity against another) were such as to make the award
appropriate. Since the statute states the criteria in the conjunctive, each element
must be satisfied to justify a fee award. The third element, the necessity and
financial burden requirement, involves two issues: whether private enforcement
was necessary and whether the financial burden of private enforcement warrants
subsidizing the successfui party's attorneys.” Children & Families Com. of Fresno
County v. Brown, 228 Cal.App.4th 45, 55 (2014) (internal quotes and citations
ommitted).

Plaintiff's entire complaint rests on alleged violations of the APRL. Not
only is Plaintiff unlikely to prevail on her claims, but she fails to state what
important right affecting the public interest that she is enforcing. The APRL is not
remedying an important aspect of public health or safety. The Legislature made
clear it did not consider violations of the APRL to be sufficiently egregious to
amount to a crime, as it does for violations of other forms of unfair competition
under the UCL. See Bus. & Prof. Code §17604. To date, Defendant is aware of
no court that has made an award of attorney fees pursuant to Code of Civil
Procedure section 1021.5 based on a violation of the APRL.

Therefore, Plaintiff's prayer for relief for an award of attorney’s fees
pursuant to section 1021.5 should be dismissed without leave to amend.

Vv. CONCLUSION

For the foregoing reasons, Defendant respectfully requests that the Court
dismiss all of Plaintiff's claims and causes of action with prejudice.

/f/

/Tf

[ff

[Tf

16
DEFENDANT BRAINFM, INC.'S MOTION TO DISMISS

9M6169971 1

 
Case 2:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 21 of 23 Page ID #:54

—

RESPECTFULLY SUBMITTED.

LECLAIRRYAN, LLP
DATED: March 14, 2019

By: _/s Carla Meninsky

 

CHARLES H. HORN
CARLA MENINSKY

Attorneys for Defendant
BRAINFM, INC.

coc Oo tO SHS DH HH SB WwW LY

NM NN NN BD NOR Re ee a a ea a i
1 AH BR WwW HD KF oO Oo wm HI DH HH BRB we KR Be

 

bo
oo

17

 

 

DEFENDANT BRAINFM, INC.'S MOTION TO DISMISS

QNAlA99071 1

 
Case 2:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 22 of 23 Page ID #:55

oO Oo Ss DB A BP WwW HL =

BS NM BO Bh BRO RD BRD ORD OBR ei i ea ee
oo ~s) OH tO OS WY KB KH CO OO OH ODO AH SB WH NS OC

 

Brianna Rivera, et al. v. BrainFM, Inc., et al
USDC of Central District of California - CASE NO.: 2:19-CV-1217 R (GJSX)

CERTIFICATE OF SERVICE

I declare that I am a citizen of the United States, employed in the County of
San Francisco, California, over the age of eighteen years, and not a party to the
within cause. My business address is 44 Montgomery Street, Suite 3100, San
Francisco, CA 94104

On the date last shown below, I served the foregoing

DEFENDANT BRAINFM, INC.'S NOTICE OF MOTION AND MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM UPON WHICH
RELIEF CAN BE GRANTED (FRCP 12(b)(6)); MEMORANDUM OF
POINTS AND AUTHORITIES IN SUPPO HEREOF

On the interested partied in said action:

Scott J. Ferrell, Esq.

PACIFIC TRIAL ATTORNEYS

A Professional Corporation

4100 Newport Place Drive, Suite 800
Newport Beach, CA 92660

Telephone: (949) 706-6464

Email: SFerrell@pacifictrialattorneys.com

in the manner set forth below.

x__(VIA U.S. MAIL) I placed for collection and deposit in the U.S. mail, copies
of the above document(s) at 44 Montgomery St., Suite 3100, San Francisco, CA
94104, in a sealed envelope, addressed as above. I am readily familiar with the
practice of LECLAIRRYAN LLP for the collection and process of correspondence

I
CERTIFICATE OF SERVICE

QNAL TNORF-1

 
Case 2:19-cv-01217-R-GJS Document9 Filed 03/14/19 Page 23 of 23 Page ID #:56

—

for mailing with the U.S. Postal Service. In accordance with the ordinary course of
business, the above documents would have been deposited for first-class delivery
on same day, with postage thereon fully prepaid

I certify and declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct and that this declaration was

executed on March 14, 2019 at San Francisco, California.

By
d . Olson

wo wa as HD w Sf WwW b

NY NH NN KH HY BR BRD RO RR ESE EO EO HEE RES
ao sa DB HO fF WwW KY - COS UO SB HS DH HH HL WY LH — &

2
CERTIFICATE OF SERVICE

 

QNA1 TNORT-1

 
